DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	This action is a continuation of now-allowed applications 12/712,148, 12/780,657, 13/250,918, 13/963,538, 15/070,446, 15/977,921 and 16/446,984.  This action is a continuation of provisional applications 61/178,636 and 61/407,423.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2022, 02/10/2022, 07/15/2021, 12/22/2020 and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 50-68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ward (2009/0103730)
	As to claims 50, 63 and 66: Ward teaches a method comprising:
	receiving, by a computer, a cryptogram from a user device, the cryptogram based at least upon a primary account number (paragraph 0034, wherein the information is a cryptogram explained in paragraph 0037 as an encrypted symmetric key, using a public/private key pairing);
 	transmitting, by the computer, to a server computer, a request for dynamic account information, the request including the cryptogram, wherein the server computer validates the cryptogram and sends the dynamic account information to the computer after validating the cryptogram (paragraphs 0034-0035, figure 3, explains receiving the account information including cryptographic information, then generating a transaction certificate and sending it to the card);
 	receiving, by the computer, the dynamic account information (explained above); and
 	conducting, by the computer, an interaction using the dynamic account information (explained in paragraph 0035, this certificate allows for a transaction).
	As to claim 51: Ward teaches that the user device is a payment card (paragraph 0002).
	As to claim 52: Ward teaches that the user device is a card (paragraph 0002).
	As to claim 53: Ward teaches that the dynamic account information comprises a dynamic PAN (explained in paragraph 0035, the certificate is generated based on the transmitted PAN).
	As to claim 54: Ward teaches that the cryptogram based at least upon at least the primary account number and a counter (paragraph 0035, including the key).
	As to claim 55: Ward teaches that the computer receives the cryptogram via a contactless communication (paragraph 0023).
	As to claim 56: Ward teaches that the contactless communication is an NFC communication (paragraph 0023).
	As to claim 57: Ward teaches that the computer is a mobile phone (figure 1).
	As to claim 58: Ward teaches that the cryptogram is a dynamic card verification value (paragraphs 0033-0036, paragraph 0049, where the scenario is validating a card).
	As to claim 59: Ward teaches that the server computer validates the cryptogram by at least verifying that a counter value used to form the cryptogram is valid (paragraphs 0033-0036, paragraph 0049, private/public key encryption).
	As to claim 60: Ward teaches transmitting, by the computer, a serial number of a verification token associated with the computer (paragraph 0060).
	As to claim 61: Ward teaches that the verification token is in the computer (paragraph 0060).
	As to claim 62: Ward teaches that the computer is a mobile phone (figure 1).
	As to claim 64: Ward teaches that the computer is a mobile phone and the user device is a card (paragraph 0002, figure 1).
	As to claim 65: Ward teaches that the computer comprises a card reader coupled to the processor; and wherein the user device is a card (paragraph 0018).
	As to claim 67: Ward teaches that the dynamic account information comprises a dynamic PAN and a device verification value (paragraphs 0035, 0045)
	As to claim 68: Ward teaches receiving a test message from the computer; and
 	verifying the test message before transmitting the dynamic account information to the computer (claims 2-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876